GRIFFIN, Judge.
Notwithstanding the cases cited by petitioner as authority, including Dolphin Cove Association v. Square D. Co., 616 So.2d 553 (Fla. 2d DCA 1993), we conclude that an interlocutory order striking a punitive damage claim in a personal injury or wrongful death case is not an appealable non-final order, under Florida Rule of Appellate Procedure 9.130, nor is it reviewable by certiora-ri. See, Scheuer v. Wille, 370 So.2d 1166 (Fla. 4th DCA 1979). Accordingly, the petition is denied.
DAUKSCH and GOSHORN, JJ., concur.